Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-17-2009

Tetruashvily v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4530




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Tetruashvily v. Atty Gen USA" (2009). 2009 Decisions. Paper 1522.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1522


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 07-4530
                                    ___________

                             DODIK TETRUASHVILY,
                                         Petitioner

                                          v.

              ATTORNEY GENERAL OF THE UNITED STATES;
          SECRETARY OF DEPARTMENT OF HOMELAND SECURITY,
                                      Respondent
                      __________________________

                         Petition for Review of an Order of the
                          United States Department of Justice
                             Board of Immigration Appeals
                               (Agency No. A78 199 263)
                        Immigration Judge: William Van Wyke
                            __________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   April 15, 2009

     Before: RENDELL, GREENBERG and VAN ANTWERPEN, Circuit Judges

                                (Filed: April 17, 2009)
                                     ___________

                             OPINION OF THE COURT
                                  ___________

PER CURIAM

      Dodik Tetruashvily petitions for review of an order of the Board of Immigration

Appeals (BIA), which denied his motion to reopen his immigration proceedings. We will
deny the petition for review.

       Because the parties are familiar with the history and facts of the case, we will

recount the events in summary fashion. Tetruashvily is a native of Azerbaijan, and is a

Jewish citizen of Israel. He left Azerbaijan with his non-Jewish, ethnic Armenian, family

on December 23, 1989, because of persecution on account of the Armenian ethnicity (and

perceived Armenian ethnicity) of the family. They traveled to Moscow and then to Israel,

where they were given automatic citizenship and residency rights under the Law of

Return, due to Dodik 1 being Jewish. The Israeli officials mistakenly marked “Jewish” on

all the family’s documents, and the family decided to pretend to be Jewish.2 Two months

after arriving in Israel, they encountered a couple they knew from Azerbaijan, who

recognized them and told people that the family was not Jewish. This resulted in fights at

school, the school accusing the family of having false documents, and attempted eviction

by their Orthodox Jewish landlord. The family moved to another city, but within a few

months they were again recognized by someone who knew them in Azerbaijan. The

family experienced many problems (the grandmother in her 90s was verbally abused

because she was making Easter cakes and eggs, causing her to fall and break an artificial

limb, the son was forced by a Rabbi to pull down his pants at school to show he was



  1
    We will generally refer to Petitioner by first name to differentiate his claims from
other family members.
  2
   The children in fact later wanted to be Jewish, but were not considered to be Jewish
because their mother was not.

                                             2
circumcised, boys held a knife to his throat, the wife was raped, etc.). The police did

nothing when the family reported problems, and in fact members of the family were

arrested once for reporting a problem. The only problem Dodik experienced personally

was being thrown in a construction hole one night as he was walking home from a park

with his daughter.

       The family left for Canada where they applied for asylum. After the claim was

denied, they came to the United States. Dodik convinced his family that officials in the

United States would not believe they were persecuted in Israel, and convinced them to file

false asylum claims saying they were persecuted in the Ukraine. The Government,

however, discovered the Canadian asylum claims, which contained the true facts.

       The Immigration Judge (IJ), in a February 14, 2003 decision, found the family’s

claims to be credible, and found that, with the exception of Dodik, the family had suffered

persecution on the basis of religion–i.e., not being Jewish. The IJ granted everyone in the

family, except Dodik, asylum. The IJ found that Dodik was not statutorily eligible for

asylum, as he could not establish that he had been or would be persecuted on account of a

protected ground. The IJ also noted that even if Dodik had been eligible, he would have

denied asylum as a matter of discretion, because Dodik had persuaded the family to file

fraudulent claims. The IJ also found that the family had suffered persecution in

Azerbaijan and granted withholding of removal for the entire family as to Azerbaijan.

       The Government appealed the IJ’s grant of asylum to the rest of the family and the



                                             3
grant of withholding as to Azerbaijan. Dodik appealed arguing that the IJ should have

granted him asylum as a derivative beneficiary of his wife and also argued that he had a

well-founded fear of persecution in Israel. In a May 1, 2007 decision by one Board

member,3 the BIA noted that it agreed with the IJ’s decision to grant asylum to everyone

except Dodik, and agreed that Dodik was statutorily ineligible for asylum. The BIA noted

that the IJ implicitly denied Dodik asylum as a derivative of his wife’s claim as a matter

of discretion, and found that the IJ had not abused his discretion. The BIA also agreed

with the IJ’s grant of withholding as to Azerbaijan. The BIA remanded to allow the

Department of Homeland Security (DHS) the opportunity to complete security

investigations.

       The Government then filed a “Motion to Reconsider and Motion for Review of

Board’s Decision by a Three Member Panel.” A.R. 185. Dodik filed a response to the

Government motion; A.R. 168; and also filed a motion to reopen, asking the BIA to

consider additional discretionary factors concerning his derivative asylum claim. A.R.

15. The BIA (still just one member) denied the Government’s motion in a decision dated

November 2, 2007, finding that the DHS had failed to identify any errors of fact or law,

and, to the extent its motion should be considered as a motion to reopen due to improved

country conditions in Azerbaijan, the DHS had failed to show by a preponderance of



  3
    In August 2005, the BIA had previously remanded the case because of record
problems–tapes containing certain hearing testimony was missing. It appears from the
record that the IJ was able to supply the missing tapes.

                                             4
evidence that country conditions had changed such that the family’s life or freedom

would no longer be threatened. The BIA also denied Dodik’s motion to reopen, finding

that to the extent he challenged the BIA’s failure to properly consider discretionary

factors in its first decision, it was an untimely motion to reconsider, and, to the extent he

attempted to raise new discretionary factors, Dodik had failed to show why he could not

have raised some of those factors earlier. The BIA also held that Dodik had not raised

any new positive equities that would outweigh the significant negative factor that Dodik

had committed fraud on the court.

       Dodik filed a timely, counseled petition for review of this last BIA decision. Our

jurisdiction is limited to a review of the BIA’s denial of Dodik’s motion to reopen, as he

did not file a timely petition for review of the BIA’s final order of removal. See Stone v.

I.N.S., 514 U.S. 386, 405-06 (1995). The Supreme Court has set out three principal

grounds on which the BIA may deny a motion to reopen proceedings: (1) it may hold that

the movant has failed to establish a prima facie case for the relief sought; (2) it may hold

that the movant has failed to introduce previously unavailable, material evidence that

justifies reopening, as required by regulation; or (3) where the granting of the ultimate

relief sought is discretionary, the BIA can “leap ahead . . . over the two threshold

concerns . . . and simply determine that even if they were met, the movant would not be

entitled to the discretionary grant of relief.” INS v. Abudu, 485 U.S. 94, 104-05 (1988).

In order to succeed on the petition for review, Dodik must show that the BIA’s ultimate



                                              5
decision denying reopening and reconsideration was somehow arbitrary, irrational, or

contrary to law. See Tipu v. INS, 20 F.3d 580, 582 (3d Cir. 1994).

       The BIA here denied Dodik’s motion to reopen primarily on the third ground

mentioned above; that is, it “leaped ahead” and determined that even if Dodik had made

out a prima facie case and submitted new evidence, he would not warrant discretionary

relief.4 Dodik argues that the BIA applied the wrong legal standard in denying his

motion. He argues that he was only required to show a “reasonable likelihood” that he

would be able to establish entitlement to relief. But that standard only applies to whether

a movant has established a prima facie case for reopening. See, e.g., Shardar v. Attorney

General, 503 F.3d 308, 313 (3d Cir. 2007) (noting that movant must show “reasonable

likelihood” that he can establish eligibility for relief to meet prima facie case). Where the

BIA “leaps ahead,” it need not even consider whether the standard for a prima facie case

has been met. Cf. INS v. Rios-Pineda, 471 U.S. 444, 449 (1985) (“[I]f the Attorney

General decides that relief should be denied as a matter of discretion, he need not

consider whether the threshold statutory eligibility requirements are met.”). The BIA’s

statement that Dodik had failed to present “any new positive equities that would outweigh

the significant negative equity that mitigates against relief” (BIA decision, A.R. 5,




  4
    Petitioner has not challenged the BIA’s finding that his motion was untimely if
considered as a motion to reconsider; nor has he challenged the BIA’s determination that
some of the evidence he presented with his motion to reopen could have been presented
earlier.

                                              6
emphasis added), does not demonstrate that the BIA used the wrong standard in denying

Dodik’s claim; rather, it shows that its decision was based on its consideration that relief

should be denied as a matter of discretion.

       Dodik also argues that the BIA failed to consider all the evidence he presented in

his motion to reopen. On the contrary, the BIA discussed each factor that Dodik raised in

his motion to reopen, and determined that those factors (including Dodik’s increased age,

the medical problems of him and his wife, the fact that he cares for his wife’s 96-year-old

mother, the emotional impact on the family) did not outweigh his “commission of a

substantial and elaborate fraud upon the DHS and the Immigration Court and his coercion

of his family members to participate in his fraudulent scheme.” BIA decision, A.R. 5.

Dodik has not shown that the BIA failed to consider the evidence presented with his

motion, nor has he shown that the BIA acted arbitrarily by denying relief in his case. See

Eide-Kahayon v. I.N.S., 86 F.3d 147, 150 (9 th Cir.1996) (BIA acts arbitrarily when it fails

to exercise its discretion favorably in one case, but does so in a factually similar case).

       For the foregoing reasons, we will deny the petition for review.




                                               7